Citation Nr: 1809976	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  04-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for encephalalgia, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from June 1, 2004.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to encephalalgia on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), from June 1, 2004.


REPRESENTATION

Veteran  represented by:	Joseph R. Moore, Attorney 

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to January 1967, as well as a day of active service in March 1970, and additional service with the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a January 2002 rating decision, in which the RO, inter alia, continued a 0 percent rating for encephalalgia.  The Veteran filed a NOD in March 2002, and the RO issued a statement of the case (SOC) in February 2004.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that same month.

In an April 2006 rating decision, the RO increased the rating for the Veteran's encephalalgia to 30 percent, effective June 1, 2004. 

In June 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In an August 2009 decision, the Board denied an increased (compensable) rating for encephalalgia for the period from June 6, 2001, through May 31, 2004.  At that time, the remaining matter for a rating in excess of 30 percent for encephalalgia from June 1, 2004 was remanded to the RO, via the Appeals Management Center (AMC), for additional development.  After accomplishing further action, the AMC continued to deny that  matter (as reflected in a July 2011 SSOC), and returned it to the  Board for further appellate consideration.  

In a September 2011 decision, the  Board denied a rating in excess of 30 percent for encephalalgia from June 1, 2004,.  The Veteran, in turn, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted a Joint Motion for Remand filed by representatives for both parties, vacating the September 2011 Board's decision and remanding the claim to the Board for further proceedings consistent with the Joint Motion. 

In April 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement a total disability rating for compensation based on individual unemployability (TDIU) due to encephalalgia, from June 1, 2004 (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board denied the Veteran's claim for a rating in excess of 30 percent for encephalalgia, from June 1, 2004, and remanded the TDIU claim for further action.  On remand, after accomplishing further action,  the AOJ denied a TDIU due to encephalalgia  (as reflected in April and August 2016 SSOCs and an August 2016 rating decision), and returned this matter to the Board for further consideration.

The Veteran appealed to the Court the Board's denial of the claim for a rating in excess of 30 percent for encephalalgia, from June 1, 2004.  In March 2014, the Court granted another Joint Motion for Remand filed by representatives for both parties, remanding to the Board the claim for a rating in excess of 30 percent for encephalalgia from June 1, 2004, for further proceedings consistent with the Joint Motion.  

In August 2014, the Board awarded the Veteran a 50 percent schedular rating for encephalalgia, from June 1, 2004, and remanded the matter of a higher, extra-schedular rating for encephalalgia, from that date, to the AOJ for further action.  On remand, after accomplishing the action requested, the AOJ denied a higher extra-schedular rating for encephalalgia, from June 1, 2004 (as reflected in a September 2016 SSOC), and returned this matter to the Board for further consideration.

In March 2017, the Board denied a rating in excess 50 percent for encephalalgia, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, from June 1, 2004, and again remanded to the AOJ the matter of an extra-schedular TDIU due to encephalalgia from that date, On remand, the AOJ continued to deny the TDIU claim (as reflected in a June 2017 S SOC), and returned this matter to the  Board. 

In August 2017, the Board vacated the it's September 2011 decision denying a  higher extra-schedular rating for encephalalgia upon the Veteran's motion to vacate due to an outstanding privacy request, which was not associated with the record until after the Board's March 2017 decision was issued.  The requested records were provided in August 2017.

In December 2017, the Veteran, through his attorney, submitted a private medical opinion, as well as updated private treatment records without a wavier of initial AOJ review.  See 38 C.F.R. § 20.1304 (2017).  As  explained below, however,  as the claims are being remanded for other reasons,, the AOJ will l have the  opportunity to initially consider such evidence, and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive remand.   

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic, Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) 


REMAND

Unfortunately, the Board finds that further action on the TDIU claim, in particular, is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, when a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU may nonetheless be granted, on an extra-schedular basis-and, pursuant to specifically prescribed procedures-when it is shown that he or she is unemployable by gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

In this case, as detailed in the Board's March 2017 remand, the Board noted that although the Veteran did not meet the percentage requirement for a schedular TDIU from June 1, 2004, the evidence pertinent to that time period suggests that the Veteran was unemployable.  As such, the Board requested that the AOJ adjudicate the claim for TDIU due to encephalalgia from June 1, 2004, in the first instance, specifically addressing whether the procedures of 38 C F R § 4.16(b) have been invoked.  The Board also requested an addendum opinion addressing the functional effects of his encephalagia on his employability, which was provided in June 2017.   

In the June 2017 supplemental statement of the case, the AOJ indicated that consideration had been given to the extra-schedular provisions of 38 CFR 4.16(b), and determined that this case did not present such an unusual disability picture to warrant referral to the Director, Compensation and Pension Service, because the evidence does not show a marked interference with employment or frequent periods of hospitalization due to the service connected condition as to render impractical the application of the regular schedular standards.

The Board notes however, that there is evidence indicating that the Veteran's encephalagia has rendered him unemployable since at least 1999.  Specifically, in a January 2013 private medical opinion, Dr. C states the Veteran's headaches is as likely as not the direct cause for his unemployability, as his mobility to function during his frequent headache episodes would clearly prevent him from performing consistently on the job, as well as statements from the Veteran and his brother, who attested to the Veteran having had severe headaches that prevent him from driving and performing chores and require him to lie down in a dark room for "hours a day."  Also of record are reports form VA outpatient treatment in June 2014 noting that the Veteran suffers from daily headaches that awaken him in the morning, lasting four to five hours, and are accompanied by nausea and eye tearing.  At that time, the Veteran described the headaches as debilitating, reporting that they force him to lie in a dark room to relieve pain and prevent him from leaving the house.  

More recently, in a  December 2017 private medical opinion, Dr. C again concluded that based on his experience, a review of the Veteran's records, as well as the medical literature, the Veteran has been unable to maintain substantial gainful competitive employment on a regular and consistent basis (even at the sedentary level of work) due to service-connected encephalalgia since at least 1999, when he was last capable of performing the required job in personnel recruitment without significant interference from symptoms associated his encephalagia.   Dr. C provided detailed explanations and rationale in providing his opinion. 

Here, as the collective evidence of record suggests that the Veteran may have been rendered unemployable due to the service-connected encephalalgia during the period since June 1, 2004, the Board finds that the procedures for referring the claim to the appropriate first line authority for extra-schedular consideration are invoked.  See 38 C.F.R. § 4.16 (b). See also Bowling v. Prinicipi, 15 Vet. App. 1, 9-10 (2001) (essentially holding that the Board cannot award an extra-schedular TDIU in the first instance).  Hence, such action should be accomplished on remand, followed by AOJ adjudication of the matter of the Veteran's entitlement to an extra-schedular TDIU.

With regard to the claim for a rating in excess of 50 percent for encephalalgia, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from June 1, 2004, as the Veteran, through his attorney, indicated in a December 2017 correspondence that an award of a TDIU would fully satisfy his appeal, the Board finds that adjudication of the higher rating claim should be deferred pending further development and adjudication of the extra-schedular TDIU claim; hence, this matter is being remanded, as well.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide pertinent information and/or evidence pertinent to the matters on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C.A. § 5103 (b)(3) (2012) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matters on appeal.

Accordingly, the claims on appeal are hereby remanded for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim(s) on appeal, to include the TDIU claim,  that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, submit to VA's Chief Benefits Director or the Director of VA's Compensation Service, the matter of the Veteran's entitlement to an extra-schedular TDIU from June 1, 2004.

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the matter of the Veteran's entitlement to an extra-schedular TDIU from June 1, 2004; if that claim is not granted, also readjudicate the matter of a rating in excess of 50 percent for encephalalgia, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  The claim(s) should be adjudicated in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim(s), including private records submitted to the Board in December 2017)) and legal authority. 

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


